 CIRCO BAR
  629 Circo Group, LLC d/b/a
 Circo Bar 
and Central Ge
n-eral 
de Trabajadores
.1  Case 12
ŒRCŒ123841
 April 
24, 2015
 DECISION AND DIRECTI
ON BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA
 AND 
HIROZAWA
 The National Labor Relations Board, by a three
-member panel, has considered 
a determinative challenge 
in an
 election held 
April 10, 2014
, and the hearing o
f-ficer
™s report recommending disposition of 
it.  The ele
c-tion was conducted pursuant to a Stipulated 
Election 
Agreemen
t.  The tally of ballots shows 6 for and 6
 against the 
Union
, with 
2 challenged ballot
s, a number 
sufficient to affect the results.
 The Board has reviewed the record in light of the e
x-ceptions
2 and brief
 and has adopted the hearing officer
™s 
findings and recommendations
 only to the extent co
n-sistent with this Decision and Direction.
 The hearing officer recommended sustaining the U
n-ion™s challenge to the ballot of employee Juan Brand.  
Contrary to the hearing officer, and for the reasons set
 forth below, we find that the Union failed to satisfy its 
burden of proving that Brand was ineligible to vote.  
Therefore, we reverse the hearing officer and overrule 
the Union™s challenge to Brand™s ballot.
 The stipulated unit includes ﬁ[a]ll part
-time a
nd regular 
full
-time bartenders and barbacks who work at the E
m-ployer™s nightclub in Santurce, Puerto Rico.ﬂ  The hea
r-ing officer found that Brand worked as a barback during 
the eligibility period.  The record contains evidence of 
Brand™s employment contra
ct, his tax and I
-9 forms, his 
receipt of an employee handbook, two paychecks that he 
received for work performed during the eligibility period, 
and work schedules covering the eligibility period.
3  The 
hearing officer stated that, based on the paychecks and 
work schedules, it appeared ﬁmore probable than not that 
Brand worked for the employer sporadically, with no 
established pattern of regular continuing employment,ﬂ 
citing 
Piggly Wiggly El Dorado
 Co.
, 154 NLRB 445, 451 
(1965)
, and 
G. C. Murphy Co.
, 128 NLRB 908 (1960).  
 The applicable test, however, is not whether Brand 
worked ﬁsporadically, with no established pattern of re
g-1  In his report, the hearing officer inadvertently refers to the Union 
as Union General de Trabajadores.  This caption corrects the error.
 2  In the absence of except
ions, we adopt pro forma the hearing o
f-ficer™s recommendation to overrule the challenge to the ballot of e
m-ployee Edwin Velez.
 3  Brand™s name does not appear on these work schedules.  However, 
the Employer™s 
executive 
director testified that the Employer 
does not 
list on
-call barbacks, such as Brand, on its schedules.  
 ular continuing employment,ﬂ but whether he was elig
i-ble to vote as a re
gular part
-time employee under 
Da-vison
-Paxon Co.
, 185 NLRB 21 (1970).  In 
Davison
-Paxon
, the Board held that, to qualify as a regular part
-time employee, an employee must average at least 4 

hours of bargaining
 unit work per week during the qua
r-ter precedin
g the election eligibility date.  When an e
m-ployee is hired during that quarter, the Board considers 

whether the employee averaged 4 hours of bargaining
 unit work during the weeks in which he was employed.  

See 
Modern Food Market
, 246 NLRB 884, 884
Œ885 
(19
79).
  Here, Brand was hired during the quarter prece
d-ing the eligibility date.  Thus, to be eligible to vote as a 

regular part
-time employee, Brand must have averaged at 
least 4 hours of bargaining
 unit work per week from the 
date of his hire through the r
emainder of the quarter pr
e-ceding the eligibility date.
 Based on the record before us, it is impossible to d
e-termine whether Brand worked the requisite number of 

hours under 
Davison
-Paxon 
to be eligible to vote.  The 
two paychecks that he received during t
he eligibility p
e-riod do not specify the number of hours that he worked, 

and nothing in the record clarifies that question.
4 The burden of proof, however, rests on the party that 
challenges an employee™s eligibility to vote
Šhere, the 
Union.  See, e.g., 
Swe
etener Supply Corp.
, 349 NLRB 
1122, 1122 (2007); 
Golden Fan Inn
, 281 NLRB 226, 230 

fn. 24 (1986).  We find that the Union did not satisfy its 
burden of proof because it failed to present evidence e
s-
tablishing that Brand was ineligible to vote.
5  Therefore,
 we reverse the hearing officer and overrule the Union™s 
challenge to Brand™s ballot.
 DIRECTION
 IT IS D
IRECTED
 that the Regional Director for Region
 12 shall, within 14 days from the date of this Decision 
and Direction, open and count the ballot
s of Juan B
rand 
and Edwin Velez
.  The Regional Director shall then 
pre-pare and 
serve on the parties a revised tally of ballots and 
issue the appropriate certification.
 4  Brand™s employment contract states that his base pay rate was 
$2.13 per hour, but if Brand did not receive the federal minimum wage 
of $7.25 per hour through base pay plus tips, the Empl
oyer would pay 
the difference.  The record evidence does not disclose Brand™s tip i
n-
come, if any, and we cannot determine whether the paychecks he r
e-ceived during the eligibility period reflect the base pay rate, the federal 
minimum wage, or something in b
etween.
 5  The Union could have subpoenaed documents in the Employer™s 
possession pursuant to Sec. 102.66(c) of the Board™s Rules and Regul
a-tions, but did not do so. 
  362 NLRB No. 75
                                                                                                                       